DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on March 7, 2022.

The application has been amended as follows: 
Claim  1: Cancel 

Claim 3: Cancel

Claim 4: Cancel


Claim 8: A method for fixing a bone comprising 
covering a bone lesion area with a nonwoven fabric made of poly(ether ether ketone) (PEEK) fibers, 
wherein the PEEK fibers have an average fiber diameter of 0.5 to 8 m, 
a bone fixation material comprising the nonwoven fabric has an average pore size of 3 to 280 m, 
the nonwoven fabric has a mass per unit area of 10 to 100,000 g/m2, and 
the PEEK fibers have a degree of crystallinity of 30% or less.

Claim 10: The method according to claim 8, wherein the bone fixation material comprising the nonwoven fabric has a porosity of 15% to 70%.

Claim 15: A method for producing a bone fixation material comprising 
forming a nonwoven fabric made of poly(ether ether ketone) (PEEK) fibers,
 wherein the PEEK fibers have an average fiber diameter of 0.5 to 8 m, 
the bone fixation material has an average pore size of 3 to 280 m, 
the nonwoven fabric has a mass per unit area of 10 to 100,000 g/m2, and 
the PEEK fibers have a degree of crystallinity of 30% or less.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicant’s argument about the inability of the teachings of Shigeta et al. to yield controlled crystallinity in Johnson et al. are persuasive. Briefly, the means by which Shigeta et al. and the prior art, more broadly, controls PEEK crystallinity is by the application of heat to a solid matrix of PEEK beyond its melting point and subsequent controlled cooling (see also Talbott et al. Journal of Composite Materials 1987 21:1056-1081). Johnson et al. generate their PEEK fibers via electrospinning from solution; thus the application of heat to adjust the crystallinity would destroy its structure and be untenable. Control of crystallinity in PEEK fibers is not detailed by Johnson et al. While PEEK can be made via other techniques, as detailed by Kikuchi et al. (previously cited), they do not discuss its crystallinity or how the property can be controlled. As a result, the requirement of a particular range of PEEK crystallinity in combination with the other limitations for the recited nonwoven fabric makes the recited method of use and method of making non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615